Citation Nr: 1760542	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  13-00 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for skin irritations.

2.  Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1987 to February 1994, from March 1997 to April 1998, and from November 2011 to December 2012. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
The Board notes that the Veteran's service connection claims for chronic fatigue and skin irritations was previously considered and denied in a November 2000 rating decision.  As such, the RO has adjudicated the issues as whether new and material evidence has been submitted to reopen the claim.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Thus, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  The claim is instead reviewed on a de novo basis.  In light of the relevant official service department records received after the November 2000 rating decision, the Veteran's service connection claims for chronic fatigue and skin irritations will be reviewed on a de novo basis.

The issue of entitlement to service connection for skin irritations is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's current chronic fatigue syndrome is at least as likely as not the result of an in-service event or injury.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for chronic fatigue syndrome have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the evidence of record supports a grant of service connection for chronic fatigue syndrome.  First, there is evidence of a current disability.  The Veteran has been diagnosed with chronic fatigue syndrome.  See May 2010 VA examination.

Second, there is evidence of an in-service event, disease, or injury.  In that regard, the Veteran has consistently stated that his fatigue began in service.  See January 2013 VA Form 9; June 2000 VA Form 21-4138.  Specifically, he stated that he began feeling fatigued after being exposed to chemicals while in the Persian Gulf.  See January 2013 VA Form 9.  Indeed, the record reflects that he was exposed to contaminants while in service.  See October 1998 service medical record.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's chronic fatigue syndrome is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  Although there is evidence against the claim, the evidence of record includes a May 2010 VA examination where the examiner appeared to associate the Veteran's current chronic fatigue syndrome with his service.  In that regard, the examiner noted that Veteran began to have problems with fatigue during active duty, and that he has continued to have problems with fatigue to this date.  In formulating the opinion, the examiner reviewed the Veteran's claims file, medical records, and examined the Veteran.  Further she relied on her own expertise, knowledge, and training when drafting her report. Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's chronic fatigue syndrome is related to his military service.


ORDER

Entitlement to service connection for chronic fatigue syndrome is granted.


REMAND

With regard to the Veteran's claim of entitlement to service connection for a skin condition, a January 2000 progress note showed that the Veteran was diagnosed with eczema, stated that medication was controlling the rash well, and that the doctor doubted any relation to service.  Further, the Veteran was afforded a general medical examination in October 2000.  At that examination, the examiner found that the Veteran had no medical problems.  The examiner did not provide a nexus opinion for the Veteran's claimed disability.  However, as discussed below, the Veteran has subsequently been diagnosed with other skin disabilities.

The Veteran was most recently afforded a VA examination in May 2010.  However, regarding the skin disability the Board finds that the May 2010 VA examination is inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a claim . . . , even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").  In that regard, while the May 2010 VA examiner diagnosed the Veteran with dermatitis, the examiner did not provide a nexus opinion regarding the etiology of the Veteran's disability.  The examiner indicated that a medical opinion was not requested.  Hence, the Board lacks sufficient medical evidence to render a decision on these issues.  See McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Moreover, in a June 2017 private medical record the Veteran was diagnosed with keratosis pilaris.  Thus, the AOJ should obtain a new opinion regarding the Veteran's current skin condition(s).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his skin conditions.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  The AOJ should obtain a VA opinion to determine the nature and etiology of any current skin disability.  Specifically, the examiner should opine as to whether it is at least as likely as not that the Veteran's skin disability manifested in service or is otherwise causally or etiologically related to his military service.  The examiner should note that the Veteran has been diagnosed with keratosis pilaris, and recurrent dermatitis.  See June 2017 private treatment record; May 2010 VA examination.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  In the event that the Veteran does not report for any of the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


